Citation Nr: 1418915	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-36 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to May 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board remanded this claim in February 2012 to afford the Veteran a Board hearing.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2012.  Unfortunately, a transcript of the hearing cannot be produced.  The Veteran was offered the opportunity for a new hearing; however, in July 2012, he indicated in writing that he did not wish to appear at a new hearing. 

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

The Veteran contends that service connection is warranted for skin cancer because it is due to his sun exposure in service.

A June 2010 VA examiner stated that it would require speculation to give an opinion as to whether the Veteran's skin cancer was related to the severe sunburns that he sustained while on active duty.  The examiner noted that literature showed that on average, 80 percent of sun exposure occurs under the age of 18, but the Veteran's exposure in Vietnam was severe and occurred at the age of 19.  Therefore, it would be just speculation as to whether it was "more likely than not" that his skin cancer was related to his in-service sun exposure.  

The examiner did not use the correct standard in forming an opinion.  In this regard, the Board notes that the Veteran need only establish that is at least as likely as not that his skin cancer is related to his active service in order to prevail.  
Additionally, the examination was performed by a physician's assistant, not by a physician with sufficient expertise to determine the etiology of the Veteran's skin cancer. 

In light of these circumstances, the Board has determined that a new opinion should be obtained to determine the etiology of the Veteran's skin cancer.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the RO or AMC should obtain an opinion from a physician with sufficient expertise to determine the etiology of the Veteran's skin cancer.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the physician.  The physician should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's skin cancer is etiologically related to his active service.  

The rationale for the opinion must also be provided.  If the physician is unable to provide the required opinion, he or she should explain why.  Another examination of the Veteran should only be performed if deemed necessary by the physician.

      3.  The RO or AMC should also undertake any other development deemed appropriate.

      4.  Then, the RO or AMC should re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



